Exhibit 10.1

 

NEOS THERAPEUTICS, INC.

 

SENIOR EXECUTIVE CASH INCENTIVE BONUS PLAN

 

1.                                      Purpose

 

This Senior Executive Cash Incentive Bonus Plan (the “Incentive Plan”) is
intended to provide an incentive for superior work and to motivate eligible
executives of Neos Therapeutics, Inc. and its subsidiaries (together, the
“Company”) toward even higher achievement and business results, to tie their
goals and interests to those of the Company and its stockholders and to enable
the Company to attract and retain highly qualified executives.  The Incentive
Plan is for the benefit of Covered Executives (as defined below).

 

2.                                      Covered Executives

 

From time to time, the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”) may select certain key executives (the
“Covered Executives”) to be eligible to receive bonuses hereunder. 
Participation in this Plan does not change the “at will” nature of a Covered
Executive’s employment with the Company.

 

3.                                      Administration

 

The Compensation Committee shall have the sole discretion and authority to
administer and interpret the Incentive Plan.

 

4.                                      Bonus Determinations

 

(a)                                 Corporate Performance Goals.  A Covered
Executive may receive a bonus payment under the Incentive Plan based upon the
attainment of one or more performance objectives that are established by the
Compensation Committee and relate to financial, operational and other metrics
with respect to the Company or any of its subsidiaries (the “Corporate
Performance Goals”), including the following:  achievement of certain milestones
(including, but not limited to, clinical, regulatory and commercial milestones);
cash flow (including, but not limited to, operating cash flow and free cash
flow); revenue; corporate revenue; earnings before interest, taxes, depreciation
and amortization; net income (loss) (either before or after interest, taxes,
depreciation and/or amortization); changes in the market price of the Company’s
common stock; economic value-added; acquisitions or strategic transactions;
operating income (loss); return on capital, assets, equity, or investment;
stockholder returns; return on sales; gross or net profit levels; productivity;
expense efficiency; margins; operating efficiency; customer satisfaction;
working capital; earnings (loss) per share of the Company’s common stock;
bookings, new bookings or renewals; sales or market shares; number of customers,
number of new customers or customer references; operating income and/or net
annual recurring revenue; employee satisfaction, employee turnover or other
employee based metrics, any of which may be (A) measured in absolute terms or
compared to any incremental increase, (B) measured in terms of growth,
(C) compared to another company or companies or to results of a peer group,
(D) measured against the market as a whole and/or as compared to applicable
market indices and/or (E) measured on a pre-tax or post-tax basis (if
applicable).  Further, any

 

--------------------------------------------------------------------------------


 

Corporate Performance Goals may be used to measure the performance of the
Company as a whole or a business unit or other segment of the Company, or one or
more product lines or specific markets.  The Corporate Performance Goals may
differ from Covered Executive to Covered Executive.

 

(b)                                 Calculation of Corporate Performance Goals. 
At the beginning of each applicable performance period, the Compensation
Committee will determine whether any significant element(s) will be included in
or excluded from the calculation of any Corporate Performance Goal with respect
to any Covered Executive.  In all other respects, Corporate Performance Goals
will be calculated in accordance with the Company’s financial statements,
generally accepted accounting principles, or under a methodology established by
the Compensation Committee at the beginning of the performance period and which
is consistently applied with respect to a Corporate Performance Goal in the
relevant performance period.

 

(c)                                  Target; Minimum; Maximum.  Each Corporate
Performance Goal shall have a “target” (100 percent attainment of the Corporate
Performance Goal) and may also have a “minimum” hurdle and/or a “maximum”
amount.

 

(d)                                 Bonus Requirements; Individual Goals. 
Except as otherwise set forth in this Section 4(d):  (i) any bonuses paid to
Covered Executives under the Incentive Plan shall be based upon objectively
determinable bonus formulas that tie such bonuses to one or more performance
targets relating to the Corporate Performance Goals, (ii) bonus formulas for
Covered Executives shall be adopted in each performance period by the
Compensation Committee and communicated to each Covered Executive at the
beginning of each performance period and (iii) no bonuses shall be paid to
Covered Executives unless and until the Compensation Committee makes a
determination with respect to the attainment of the performance targets relating
to the Corporate Performance Goals.  Notwithstanding the foregoing, the
Compensation Committee may adjust bonuses payable under the Incentive Plan based
on achievement of one or more individual performance objectives or pay bonuses
(including, without limitation, discretionary bonuses) to Covered Executives
under the Incentive Plan based on individual performance goals and/or upon such
other terms and conditions as the Compensation Committee may in its discretion
determine.

 

(e)                                  Individual Target Bonuses.  The
Compensation Committee shall establish a target bonus opportunity for each
Covered Executive for each performance period.  For each Covered Executive, the
Compensation Committee shall have the authority to apportion the target award so
that a portion of the target award shall be tied to attainment of Corporate
Performance Goals and a portion of the target award shall be tied to attainment
of individual performance objectives.

 

(f)                                   Employment Requirement.  Subject to any
additional terms contained in a written agreement between the Covered Executive
and the Company, the payment of a bonus to a Covered Executive with respect to a
performance period shall be conditioned upon the Covered Executive’s employment
by the Company on the bonus payment date.  If a Covered Executive was not
employed for an entire performance period, the Compensation Committee may pro
rate the bonus based on the number of days employed during such period.

 

2

--------------------------------------------------------------------------------


 

5.                                      Timing of Payment

 

(a)                                 With respect to Corporate Performance Goals
established and measured on a basis more frequently than annually (e.g.,
quarterly or semi-annually), the Corporate Performance Goals will be measured at
the end of each performance period after the Company’s financial reports with
respect to such period(s) have been published.  If the Corporate Performance
Goals and/or individual goals for such period are met, payments will be made as
soon as practicable following the end of such period, but not later 74 days
after the end of the fiscal year in which such performance period ends.

 

(b)                                 With respect to Corporate Performance Goals
established and measured on an annual or multi-year basis, Corporate Performance
Goals will be measured as of the end of each such performance period (e.g., the
end of each fiscal year) after the Company’s financial reports with respect to
such period(s) have been published.  If the Corporate Performance Goals and/ or
individual goals for any such period are met, bonus payments will be made as
soon as practicable, but not later than 74 days after the end of the relevant
fiscal year.

 

(c)                                  For the avoidance of doubt, bonuses earned
at any time in a fiscal year must be paid no later than 74 days after the last
day of such fiscal year.

 

6.                                      Amendment and Termination

 

The Company reserves the right to amend or terminate the Incentive Plan at any
time in its sole discretion.

 

ADOPTED:  July 9, 2015, subject to the closing of the Company’s Registration
Statement on Form S-1.

 

3

--------------------------------------------------------------------------------